Citation Nr: 1219399	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  07-27 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).  

The Veteran had active service from October 1984 to October 1988 and from May 1989 to May 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Although the Veteran initially requested a videoconference Board hearing in September 2007, he subsequently withdrew his Board hearing request in October 2008.

In an April 2010 decision, the Board denied the Veteran's appeal with regard to entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  He appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2010, the Court granted a Joint Motion of the Veteran and the Secretary of Veterans' Affairs, vacated the Board's April 2010 decision, and remanded the matter for compliance with the instructions in the Joint Motion.  

The Board in turn remanded this case for specified development in March 2011. 

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board previously remanded this case in March 2011 to ensure that the Veteran received a comprehensive VA Compensation and Pension examination to determine his occupational functioning in light of various service-connected disabilities.  This examination was requested so as to comply with the terms of the October 2010 Joint Motion.  Unfortunately, although a VA examination was conducted, the Board does not have adequate examination findings before it to permit a decision at this time.  Therefore, the case must be remanded again.

The terms of the October 2010 Joint Motion specified that the VA examinations to date that addressed employability focused on too few of the Veteran's service-connected disabilities, and did not provide an opinion on employability taking into account all of his service-connected disabilities together.  In light of this finding, the Board, in March 2011, remanded the case for the aforementioned VA general medical examination.  The Board's remand instructions were for the VA examiner to evaluate the Veteran's employability taking into account all of these service-connected disabilities together.  The Board further instructed that "[i]f service-connection is established for any other condition that is not already reflected in the record, by the time of the examination, the examiner must also consider such condition." 

For reference purposes, the Board then documented all of the Veteran's then existing service-connected disabilities: irritable bowel syndrome (IBS); depressive disorder; arthralgias of both elbows, both wrists, both hands, both ankles, and fatigue as due to an undiagnosed illness; idiopathic fasciculation as due to an undiagnosed illness; tinnitus; chondromalacia patella, right and left knees; left shoulder tendinitis; post-operative scar tissue removal from previous vasectomy site; left ear hearing loss; and chronic sinusitis with nosebleeds.  

Thereafter, the Veteran underwent VA general medical examination in April 2011.  Following an extensive physical examination and medical history review, the VA examiner gave an opinion that, based on 8 out of 12 of the conditions reviewed, the Veteran was rendered "unable to secure or maintain substantially gainful physical or light duty employment, but not sedentary employment."  However, there was no actual examination or subsequent discussion of either the Veteran's service-connected depressive disorder, or tinnitus. 

The RO returned the claims folder to the VA examiner for a supplemental opinion, finding deficient the examiner's failure to comment upon the remaining four physical conditions that had been reviewed, in regard to employability -- those of irritable bowel syndrome, postoperative scar tissue, idiopathic fasciculation, and chronic sinusitis.  Regrettably, however, the RO did not also notify the examiner of the material omission of objective examination for either depressive disorder or tinnitus. 

In November 2011, the VA examiner provided an addendum opinion that the remaining four conditions the RO had brought to the examiner's attention essentially did not limit the Veteran's employability.  Yet there was still no opinion forthcoming in regard to depressive disorder or tinnitus. 

At this stage, it is imperative that there is a comprehensive medical opinion of record addressing employability in light of all service-connected disabilities -- including depressive disorder and tinnitus (and the former condition particularly insofar as the RO has recently increased from 30 to 50 percent the evaluation for depressive disorder, effective August 13, 2010).  Indeed, it was the very purpose of the October 2010 Joint Motion and the Board's subsequent March 2011 remand to obtain such a comprehensive examination.  The Board must ensure compliance with remand directions of the Court, and well as its own remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers upon the claimant, as a matter of law, the right to compliance with the remand directives).  

Therefore, a new opinion on employability must be secured.  Given the passage of time since the last VA exam, a new comprehensive medical examination will be ordered for this purpose.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

As a further relevant finding, the Board observes that during pendency of this appeal a November 2011 RO rating decision also granted a claim for service connection for headaches.  Notice of this award of compensation benefits apparently was not in time to alert the VA examiner of the need for an addendum opinion regarding the effect, if any, of his headaches on employability.  On remand, the requested VA examination should properly take into consideration this additional disability. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1.  The RO/AMC must ensure that the Veteran is scheduled for an appropriate examination, with an examiner who has not seen him previously, to determine whether his service-connected disabilities, acting alone or together, render him unable to secure and follow a substantially gainful occupation.  The claims file must be made available for the examiner to review in conjunction with the examination and the examiner must annotate the report as to whether the claims file was reviewed.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran is incapable of securing and following a substantially gainful occupation due to the severity of one or more of his service-connected disabilities, considering these various conditions acting both alone and in combination with each other.  

For purposes of making the requested determination, the VA examiner is reminded that the Veteran's current service-connected disabilities are as follows:  irritable bowel syndrome (IBS); depressive disorder; arthralgias of both elbows, both wrists, both hands, both ankles, and fatigue as due to an undiagnosed illness; idiopathic fasciculation as due to an undiagnosed illness; tinnitus; chondromalacia patella, right and left knees; left shoulder tendinitis; post-operative scar tissue removal from previous vasectomy site; left ear hearing loss; chronic sinusitis with nosebleeds; and headaches.  

The examiner must take into account all of these service-connected disabilities, acting both alone and together, in evaluating their impact on the Veteran's employability.  If service-connection is established for any other condition that is not already reflected in the record, by the time of the examination, the examiner must also consider such condition.  The examiner must provide a complete rationale for any conclusion reached.  

If an opinion cannot be rendered without resorting to pure speculation, the examiner must explain why this is not possible.

2.  The RO/AMC should then review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).  

3.  The RO/AMC must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

4.  Thereafter, the RO/AMC must readjudicate the claim of entitlement to a TDIU, based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


